 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES JOSEPH PULIZZANO,                           No. 2:21-cv-0503 WBS CKD P
12                       Petitioner,
13            v.                                        ORDER
14    STATE OF CALIFORNIA,
15                       Respondent.
16

17           Petitioner is a state prisoner proceeding pro se with an application for writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. On June 7, 2021, respondent filed a motion to dismiss.

19   Petitioner has not filed an opposition to the motion. Good cause appearing, IT IS HEREBY

20   ORDERED that petitioner file an opposition or a statement of non-opposition to respondent’s

21   pending motion to dismiss within thirty days. Failure to comply with this order will result in a

22   recommendation that this action be dismissed under Rule 41(b) of the Federal Rules of Civil

23   Procedure.

24   Dated: July 15, 2021
                                                      _____________________________________
25
                                                      CAROLYN K. DELANEY
26                                                    UNITED STATES MAGISTRATE JUDGE
     1
27   puli0503.146

28
